                                                        Entered on Docket
                                                        April 12, 2021
                                                        EDWARD J. EMMONS, CLERK
                                                        U.S. BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF CALIFORNIA


     GEOFFREY E. WIGGS (SBN 276041)
 1   LAW OFFICES OF GEOFF WIGGS
     1900 S. Norfolk St, Suite # 350               The Relief Sought in the following order is DENIED.
 2   San Mateo, Ca 94403                           Signed: April 12, 2021
     geoff@wiggslaw.com
 3   Telephone: (650) 577-5952
     Facsimile: (650) 577-5953
 4
     Attorney for Debtor
 5

 6                                                          _____________________________________________
                                                            Roger L. Efremsky
                                                            U.S. Bankruptcy Judge
 7

 8                                                                  *** See below for reason
 9
                          UNITED STATES BANKRUPTCY COURT
10
                 NORTHERN DISTRICT OF CALIFORNIA – SANTA ROSA DIVISION
11
     In re:                                         )         Bk. No. 20-10641
12
                                                    )
        KIMBERLY BOLES-CRAVEA                       )         Chapter 7
13
                                                    )
                                                    )
                              Debtors.              )         ORDER ON EX PARTE MOTION TO
14
                                                    )         TEMPORARILY SET ASIDE ORDER
15
                                                    )         DISCHARGING DEBTOR AND FINAL
                                                    )
                                                              DECREE
16

17            Debtor filed an Ex Parte Motion to Temporarily Set Aside Order Discharging Debtor and

18   Final Decree on April 7, 2021. Debtor seeks to temporarily set aside the Order Discharging
19
     Debtor and Final Decree to reaffirm her debt with Creditor Ford Motor Credit Company.
20
              IT IS ORDERED THAT:
21

22
         1. The Order Discharging Debtor and Final Decree be temporarily set aside for the purpose

23            of reaffirming her debt with Ford Motor Credit Company.
24
         2. Debtor’s Discharge Injunction will be restored following completion of her reaffirmation
25
              motion.
26

27                                       ***END OF ORDER***
28     *** Debtor has cited no legal authority in support of the requested relief.
       Debtor also fails to explain how the relief is not precluded by 11 U.S.C.
       727(d), 524(c) and (d) and FRBP 4008(a).

                                                        1

     Case: 20-10641        Doc# 23   Filed:        ORDEREntered:
                                              04/12/21                    04/12/21 14:28:09    Page 1 of 2
 1                                 COURT SERVICE LIST
 2   *NONE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                2

     Case: 20-10641   Doc# 23   Filed:        ORDEREntered:
                                         04/12/21             04/12/21 14:28:09   Page 2 of 2
